DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US10426246).
Regarding claims 1 and 10, Oh discloses a cosmetic container (11) comprising: a storage container (10) configured to receive cosmetics therein (Column 6, line 11); a pump support part (111 and 162) coupled to the storage container (110) and having a groove part (Figure 4) at a central area thereof; a pump part (120) inserted in the groove part (Figure 4) and having a rod (122 and portion of 123 corresponding to 122, see 

    PNG
    media_image1.png
    575
    533
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    444
    404
    media_image2.png
    Greyscale

Regarding claims 5 and 11, Oh discloses the cosmetic container of claims 1 and 10, wherein the at least one guide groove restricts an upward movement of another area of the discharge plate which occurs when the press motion occurs in one area of the discharge plate (referring to Figure 4, the inward facing protrusion of 161 would be prevented from moving upward due to the protruding non-slip projection of the guide 
Regarding claims 6 and 12, Oh discloses the cosmetic container of claims 1 and 10, wherein the non-slip projection restricts an upward movement of another area of the discharge plate that occurs when the press motion occurs in one area of the discharge plate (refer to Column 14, lines 14-16; additionally refer to annotated Figure 4, provided in the rejection to claims 1 and 10 above, wherein the protruding part of 161 is prevented from moving upward due to its engagement with non-slip projection as best shown in annotated Figure 4 provided in the rejection to claims 1 and 10, above, while another area of the discharge plate is permitted to move downward, since the protruding part of 161 is coupled to the discharge plate, the discharge plate is also prevented from moving downward).
Regarding claims 7 and 13, Oh discloses the cosmetic container of claims 1 and 10, wherein the dent area allows one area of the discharge plate to move downward according to a press motion of the discharge plate at the one area (refer to Column 14, lines 23-24; additionally refer to the annotated Figure 4 provided in the rejection to claims 1 and 10 above, wherein the dent area allows a downward movement of 161 which is coupled to the discharge plate, thereby allowing downward movement thereof).
Regarding claim 8, Oh discloses the cosmetic container of claim 1, further comprising at least one elastic member (126) disposed between the discharge plate (150 and 130) and the pump support part (111 and 162) and restoring a position of the discharge plate 
Regarding claim 9, Oh discloses the cosmetic container of claim 1, wherein the discharge plate (150 and 130) is exposed to outside such that a puff of a user may be contacted (best shown in Figure 2). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US10426246) in view of Lee (US2012/0305606).
Regarding claims 2-3, Oh discloses the cosmetic container of claim 1, as applied above.  Oh does not disclose that the rod has a convex end part touching the lower part surface of the of the discharge plate, wherein an area of the lower part surface of the discharge plate touching the rod has a concave area corresponding to the convex end part.  Lee discloses a similar cosmetic container (100) having a pump that dispenses cosmetic material through a discharge plate (30), and a rod (62, 82 and portion of 80 corresponding to 62, refer to annotated Figure 4, below).  Lee’s rod has a convex end part that touches the lower surface of the discharge plate, wherein an area of the lower part surface of the discharge plate touching the rod has a concave area corresponding to the convex end part (refer to annotated Figure 4, below).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh’s cosmetic container such that the rod has a convex end part touching the lower part surface of the of the discharge plate, wherein an area of the lower part surface of the discharge plate touching the rod has a concave area .

    PNG
    media_image3.png
    610
    530
    media_image3.png
    Greyscale
 
 Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
Argument #1:
The Examiner asserts that the outer teeth 1621 and inner teeth 1611 of Oh correspond to the protruding part and the guide groove of the present application; however the outer and inner teeth couple to the outer rim portion 162 and the inner rim portion 161 to restrict rotation while allowing upward and downward movements and they do not enable or make easier the pumping of the pump part when a peripheral part is pressed.
Response #1:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “to make easier the pumping of the pump”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Argument #2:
The inner rim portion 161 and the outer rim portion 162 of Oh are tightly coupled to each other that the discharge plate cannot be slanted downward as shown in Figure 4A of the present application.
Response #2:
Oh discloses that the inner rim portion 161 is coupled to the guide plate, 130, and the discharge plate, 150, such that the discharge plate moves with the inner rim portion (refer to Column 14, lines 13-16; 21-24).  Since the discharge plate is not fixed at its center, the entire discharge plate moves downward.  The downward movement of the discharge plate causes a downward movement of the rod and pump, causing the pump to dispense the cosmetic (refer to Column 14, lines 50-61).  The container further comprises a spring (126) to bias pumping components and also allows for any uneven application of force.  If a user depresses the discharge plate on a left side of the container, the left side may be displaced more than a right side of the container thereby achieving a downward slant favoring the left side, although the difference in displacement between the left and right side may vary only by a few millimeters, the claim does not require a specific degree of the slant.  The entire plate moves in a downward direction and the degree of displacement may vary depending on how the force is applied.  
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799